Case: 15-12634   Date Filed: 02/10/2016   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12634
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:02-cr-00259-RAL-TGW-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


SYLVESTER EUGENE BENNETT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (February 10, 2016)

Before WILSON, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 15-12634        Date Filed: 02/10/2016       Page: 2 of 3


       Sylvester Bennett appeals the revocation of his supervised release pursuant

to 18 U.S.C. § 3583(e). Bennett’s supervised release was revoked because of his

arrest for domestic battery. He argues on appeal that the district court abused its

discretion by not inquiring into his mental health when accepting his guilty plea

and waiver of the revocation proceeding.

       We review a district court’s failure to sua sponte order a competency hearing

for abuse of discretion. See United States v. Williams, 468 F.2d 819, 820 (5th Cir.

1972) (per curiam). 1 If, at any time after the defendant begins supervised release

but before he completes his sentence, “there is reasonable cause to believe that [he]

may presently be suffering from a mental disease or defect rendering him . . .

unable to understand the nature and consequences of the proceedings against him,”

then the district court must sua sponte conduct a competency hearing. 18 U.S.C.

§ 4241(a). The information the district court has must be “sufficient to raise a

bona fide doubt regarding the defendant’s competence.” Tiller v. Esposito, 911

F.2d 575, 576 (11th Cir. 1990).

       The test for determining competence to plead guilty is “whether the

defendant has sufficient present ability to consult with his lawyer with a reasonable

degree of rational understanding and whether the defendant has a rational as well

as factual understanding of the proceedings against him.” Id. (quotation and

       1
        Decisions of the Fifth Circuit rendered prior to October 1, 1981, are binding on this
Court. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                                2
              Case: 15-12634     Date Filed: 02/10/2016    Page: 3 of 3


alterations omitted). To determine whether the district court violated the

defendant’s procedural due process rights by failing to hold a competency hearing,

we consider evidence of: (1) “the defendant’s irrational behavior”; (2) “the

defendant’s demeanor” during the proceeding; and (3) “any prior medical opinion

regarding the defendant’s competence.” Id.

      Bennett argues that the district court should have held a competency hearing

because the court had evidence that family members believed he had a mental

illness and that his probation officer had requested that he be put in a mental health

program. Despite this information, there was no evidence that Bennett behaved

irrationally around the time of the revocation hearing and his demeanor was

unexceptional. The district court repeatedly asked Bennett if he understood the

charges against him and Bennett confirmed that he did. Beyond that, there was no

earlier medical opinion regarding his mental competency.

      The district court did not abuse its discretion by failing to sua sponte conduct

a competency hearing because the information known to it did not raise a bona fide

doubt regarding Bennett’s competence. Accordingly, upon careful review, we

affirm the revocation of Bennett’s supervised release.

      AFFIRMED.




                                          3